Case: 21-40709      Document: 00516239531         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     March 15, 2022
                                  No. 21-40709
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ernesto Ruiz-Bedolla,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:21-CR-309-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Ernesto Ruiz-
   Bedolla has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Ruiz-Bedolla has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40709     Document: 00516239531          Page: 2   Date Filed: 03/15/2022




                                   No. 21-40709


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. It is dispositive that the Government has declined to waive the
   untimeliness of Ruiz-Bedolla’s appeal. See United States v. Pesina-Rodriguez,
   825 F.3d 787, 788 (5th Cir. 2016) (per curiam). Thus, we concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2